Citation Nr: 0817450	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  06-23 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).


FINDINGS OF FACT

1.  A May 1998 rating decision denied the veteran's claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).

2.  Evidence associated with the claims file since the May 
1998 rating decision is not new and material and does not 
raise a reasonable possibility of substantiating the issue of 
entitlement to service connection for PTSD.


CONCLUSION OF LAW

The evidence received since the May 1998 rating decision is 
not new and material, and therefore, the claim of entitlement 
to service connection for PTSD is not reopened.  38 U.S.C.A. 
§§ 5103A, 5107, 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Prior to initial adjudication, letters dated 
in May 2005 satisfied the duty to notify provisions.  An 
additional letter was also provided to the veteran in June 
2007, after which the claim was readjudicated.  See 38 C.F.R. 
§ 3.159(b)(1); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) Kent v. Nicholson, 20 Vet. App. 1 (2006).

In the case of a claim to reopen a previously denied issue, 
the VCAA explicitly provides that "[n]othing in [38 U.S.C.A. 
§ 5103A] shall be construed to require [VA] to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in [38 
U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  However, VA has 
a duty, in order to assist the veteran, to obtain records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this regard, the 
veteran's service medical records and VA medical treatment 
records have been associated with the claims file.  Although 
the veteran was not examined for the purpose of addressing 
his claim to reopen the issue of entitlement to service 
connection for PTSD, VA is not required to provide such an 
examination for a claim to reopen a finally decided decision.

There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, to 
include the opportunity to present pertinent evidence.

An unappealed rating decision in March 1995 denied the 
veteran's claim of entitlement to service connection for PTSD 
on the basis that there was no medical evidence that the 
veteran had a diagnosis of PTSD.  A February 1998 rating 
decision denied the veteran's claim of entitlement to service 
connection for PTSD on the basis that the veteran's claimed 
stressor was not corroborated by the evidence of record.  A 
May 1998 rating decision denied the veteran's claim of 
entitlement to service connection for PTSD on the basis that 
the veteran's claimed stressor was not corroborated by the 
evidence of record and there was no evidence of a definite 
diagnosis of PTSD.  The relevant evidence of record at the 
time of the May 1998 rating decision consisted of the 
veteran's service medical records, service personnel records, 
an August 1984 statement from the veteran, VA medical records 
dated from December 1986 to February 1992, a September 1996 
statement from the veteran's cousin, a December 1997 
statement from the veteran's brother, an April 1998 statement 
from the veteran's ex-wife, an April 1998 statement from a 
friend of the veteran, and an April 1998 stressor statement.
 
The veteran did not file a notice of disagreement after the 
May 1998 rating decision.  Therefore, the May 1998 rating 
decision is final based on the evidence then of record.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2007).

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108.  
"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.

In April 2005, a claim to reopen the issue of entitlement to 
service connection for PTSD was received.  The evidence of 
record received since the May 1998 rating decision includes 
further service personnel records, 2 photographs of the 
veteran from 1966 and 1967, a January 1998 statement from the 
veteran's cousin, VA medical records dated from February 1998 
to June 2007, statements from the veteran's ex-wife dated in 
April 1998 and September 2007, stressor statements dated in 
October 1998 and September 2007, a July 2007 statement from 
the veteran's sister, and a transcript of an April 2008 
videoconference hearing before the Board.  With the exception 
of some of the service personnel records, the February 1998 
VA medical records, and the April 1998 statement from the 
veteran's ex-wife, all of the evidence received since the May 
1998 rating decision is "new" in that it was not of record 
at the time of the May 1998 rating decision.

However, none of the evidence is material, as it does not 
show that the veteran has a current diagnosis of PTSD for VA 
purposes.  The lack of a definitive diagnosis of PTSD for VA 
purposes was one of the specific reasons given for the 
previous denials of the veteran's claim.  For the purposes of 
establishing service-connection, a diagnosis of PTSD must 
conform to the criteria of DSM-IV.  38 C.F.R. § 4.125 (2007).  
There are numerous 'new' medical records which discuss the 
veteran's psychiatric disorders.  Of these, the July 1998, 
August 1998, and September 1998 VA medical records gave 
diagnoses of PTSD.  However, none of these diagnoses 
conformed to the criteria of DSM-IV and accordingly do not 
show that the veteran has a current diagnosis of PTSD for VA 
purposes.  The remaining reports, dated in September 2005, 
January 2006, May 2006, October 2006, May 2007, and June 2007 
give numerous psychiatric diagnoses.  These diagnoses include 
depressive disorder, anxiety disorder, anxiety state, bipolar 
disorder, somatization disorder, dependent personality 
disorder, and mixed bipolar affective disorder.  However, a 
diagnosis of PTSD is not included in any of these reports.  
Accordingly, not only does the new medical evidence of record 
not show that the veteran has a current diagnosis of PTSD 
that conforms to the criteria of DSM-IV, it actively shows 
that the veteran's psychiatric disorder has been repeatedly 
diagnosed as disorders other than PTSD.  Indeed, the new 
medical evidence indicates that the veteran has not received 
a diagnosis of PTSD, even one which is insufficient for VA 
purposes, for approximately 10 years.  Accordingly, the new 
evidence of record shows that the veteran does not have a 
current diagnosis of PTSD for VA purposes.  As such, none of 
the new evidence is material, as it does not raise a 
reasonable possibility of substantiating the veteran's claim.

Since none of the additional evidence received since the May 
1998 rating decision is both new and material, it is not 
sufficient to reopen the veteran's claim of entitlement to 
service connection for PTSD.  As new and material evidence to 
reopen the finally disallowed claim has not been submitted, 
the benefit of the doubt doctrine is not for application.  
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence not having been submitted, the 
claim to reopen the issue of entitlement to service 
connection for PTSD is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


